                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

 TERRANCE E. LACEY, SR.,

                  Plaintiff,

                          v.                                 CAUSE NO. 1:19-CV-458-WCL-SLC

 ALLEN CO. SUPERIOR COURT #4,

                  Defendant.

                                        OPINION AND ORDER

        Terrance E. Lacey, Sr., is a prisoner who filed a complaint without a lawyer and

seeks leave to proceed in forma pauperis. However, Lacey is barred from proceeding in

forma pauperis pursuant to 28 U.S.C. § 1915(g). This is commonly known as the “Three

Strikes Rule” and Lacey has five strikes.1 An inmate who has struck out, “can use the

partial prepayment option in §1915(b) only if in the future he ‘is under imminent

danger of serious physical injury.’” Abdul-Wadood v. Nathan, 91 F.3d 1023, 1025 (7th Cir.

1996). In order to meet the imminent danger standard, the threat complained of must be

real and proximate. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003). Only “genuine




        1(1)  Lacey v. State of Indiana, 3:18-CV-322 (N.D. Ind. filed May 3, 2018), dismissed May 9, 2018, for
failure to state a claim;
         (2) Lacey v. Indiana Dept. of Corrections, 3:18-CV-323 (N.D. Ind. filed May 3, 2018), dismissed July 3,
2018, for failure to state a claim;
         (3) Lacey v. Griggs, 3:18-CV-587 (N.D. Ind. filed August 2, 2018), dismissed October 9, 2018, for
failure to state a claim;
         (4) Lacey v. Starke County Police, 3:18-CV-340 (N.D. Ind. filed May 5, 2018), dismissed November
11, 2018, for failure to state a claim; and
         (5) Lacey v. Grage, 1:18-CV-2618 (S.D. Ind. filed August 24, 2018), dismissed November 11, 2018,
for failure to state a claim.
emergencies” qualify as a basis for circumventing § 1915(g). Lewis v. Sullivan, 279 F.3d

526, 531 (7th Cir. 2002).

       In this case, Lacey is attempting to sue Allen Co. Superior Court #4 because he

believes his State criminal sentence is improper and he should be released from prison.

This is not the first time he has brought this claim. In Lacey v. State of Indiana, 3:18-CV-

322 (N.D. Ind. filed May 3, 2018), he was told “habeas corpus is the exclusive remedy

for a state prisoner who challenges the fact or duration of his confinement.” Heck v.

Humphrey, 512 U.S. 477, 481 (1994). It is frivolous to file a civil complaint seeking to

overturn a State court conviction. It was malicious to do so twice. However, this is the

third time he has brought this same claim. See Lacey v. Allen Co. Superior Court #4, 1:19-

CV-456 (N.D. Ind. filed October 28, 2019). Moreover, these allegations do not plausibly

allege imminent danger of serious physical injury.

       Nonetheless, Lacey filed this complaint without paying the filing fee. He seeks

leave to proceed in forma pauperis by filing a copy of his inmate trust fund ledger, even

though he knew he was struck out. In Lacey v. Richards, 3:19-CV-126 (N.D. Ind. filed

March 13, 2019), he was told he had five strikes. He was told he could not proceed in

forma pauperis. He was told he had to pre-pay the $400 filing fee because he had not

alleged he was in imminent danger of serious physical injury.

       The Seventh Circuit requires that litigants be restricted when they attempt to

“bamboozle” the court by seeking to proceed in forma pauperis after they have been

informed that they are barred from doing so.




                                              2
               Litigants to whom § 1915(g) applies take heed! An effort to
       bamboozle the court by seeking permission to proceed in forma pauperis
       after a federal judge has held that § 1915(g) applies to a particular litigant
       will lead to immediate termination of the suit. Moreover, the fee remains
       due, and we held in Newlin v. Helman, 123 F.3d 429, 436-37 (7th Cir. 1997),
       that unpaid docket fees incurred by litigants subject to § 1915(g) lead
       straight to an order forbidding further litigation. Sloan’s appeal is
       dismissed for failure to pay the appellate filing and docket fees. Until
       Sloan has paid in full all outstanding fees and sanctions in all civil actions
       he has filed, the clerks of all courts in this circuit will return unfiled all
       papers he tenders. This order does not apply to criminal cases or petitions
       challenging the terms of his confinement, and may be reexamined in two
       years under the approach of Newlin and Support Systems International, Inc.
       v. Mack, 45 F.3d 185 (7th Cir. 1995).

Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999).

       So too, this case will be dismissed, the filing fee assessed, and Lacey restricted

until he has paid in full all outstanding filing fees and sanctions imposed by any federal

court. The restriction imposed by this order does not restrict him from filing a notice of

appeal nor “impede him from making any filings necessary to protect him from

imprisonment or other confinement, but . . . [it does] not let him file any paper in any

other suit . . . until he pays the money he owes.” Support Sys. Int’l v. Mack, 45 F.3d 185,

186 (7th Cir. 1995). This restriction does not prevent him from filing a habeas corpus

petition challenging the validity of his State court conviction.

       For these reasons, the court:

     (1) DISMISSES this case pursuant to 28 U.S.C. § 1915A because it is both frivolous
and malicious;

       (2) DENIES Terrance E. Lacey, Sr., leave to proceed in forma pauperis (ECF 2);

        (3) ORDERS the plaintiff, Terrance E. Lacey, Sr., IDOC # 111380, to pay (and the
facility having custody of him to automatically remit) to the clerk of this court 20



                                               3
percent of the money he receives for each calendar month during which he receives
$10.00 or more, until the $400.00 filing fee is paid in full;

      (4) DIRECTS the clerk of court to create a ledger for receipt of these funds;

       (5) DIRECTS the clerk of court to return, unfiled, any papers filed in any case by
or on behalf of Terrance E. Lacey, Sr., (except for a notice of appeal or unless filed in a
criminal or habeas corpus proceeding) until he has paid in full all outstanding fees and
sanctions in all civil actions in any federal court;

       (6) DIRECTS the clerk to note on the docket of 1:19-CV-456 any attempted filings
in violation of this order; and

      (7) DIRECTS the clerk to ensure that a copy of this order is mailed to each facility
where the plaintiff is housed until the filing fee has been paid in full.

      SO ORDERED on November 6, 2019.


                                                s/William C. Lee
                                                JUDGE WILLIAM C. LEE
                                                UNITED STATES DISTRICT COURT




                                            4
